 PERLIN PACKINGCOMPANYAPPENDIX633NOTICE TO ALL EMPLOYEESPursuantto the RecommendedOrder ofa Trial Examiner of the National LaborRelationsBoard, andin order toeffectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notifyour employees that:WE WILL bargain,upon request,with United Furniture Workers of America,AFL-CIO, Local 282, asthe exclusive bargaining representativeof our employ-ees in theappropriate bargaining unitwith respectto rates of pay, wages,hours of employment, and otherterms and conditions of employment and wewill embody anyunderstanding reached in a signed agreement.The appro-priate bargainingunit is:All productionand maintenance employees,shipping and receiving clerks,and truckdrivers employed at the Employer'sMemphis,Tennessee,plant,excludingoffice clericals,guards, watchmen,and supervisors as defined inthe Act.HERRON YARN MILLS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or coveredby any othermaterial.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office,746 Fed-eral OfficeBuilding, 167NorthMain Street,Memphis, Tennessee 38103, Telephone534-3161.Perlin Packing Company,Inc.andLocal Union No. 822,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Local Union No. 305,affiliated with AmalgamatedMeatCutters and Butcher Work-men of North America,AFL-CIO,Petitioners.Case 5-RO-533/.August 03, 1966DECISION AND DIRECTIONPill-scant to a Stipuliti lull I'm' Certi(ieat ion [Tpnn Consent I Electronapproved on October 18, 1965, a secret-ballot election was conductedunder the supervision of the Regional Director for Region 5 onNovember 10 and 11, 1965 A tally- of the ballots showed that ofapproximately 85 eligible voters, 39 cast ballots for, and 39 against,the Petitioners, 1 cast a challenged ballot, and 1 cast a void ballot.The challenged ballot was sufficient to affect the results of the elec-tion.Thereafter, the Petitioners filed timely objections to conductaffecting the results of the election.In accordance with the National Labor Relations Board Rules andRegulations,Series 8, asamended, the Regional Director conductedan investigation of the challenge and the objections, and on Janu-ary 21,1966,issued and duly served on the parties his report on160 NLRB No. 49. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenge and objections.He recommended that the objections beoverruled and the challenge be resolved by a hearing. No exceptionswere filed to the Regional Director's report, and the Board on Feb-ruary 7, 1966, issued its Order Directing Hearing in which it over-ruled the objections and directed the Hearing Officer to receive tes-timony to resolve the issue raised by the challenge to the ballot ofElmer Chesson, Jr., and to issue a report containing resolutions asto the credibility of the witnesses, findings of fact, and recommenda-tions to the Board as to disposition of said challenge.Accordingly, upon due notice a hearing was held before HearingOfficer Louis Aronin on March 10 and 11, 1966, in Norfolk, Virginia.All parties were afforded a full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe challenged ballot. The Hearing Officer's rulings were free fromprejudicial error and are hereby affirmed.On June 13, 1966, the Hearing Officer issued his report on chal-lenged ballot in which he recommended that the challenge be over-ruled. The Employer filed timely exceptions to the Hearing Officer'sreport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this proceeding to a three-member panel [ChairmanMcCulloch and Members Brown and Zagoria].The Board has considered the entire record in this case 1 and makesthe following findings.1.The Employer is engaged in commerce within the meaning ofthe Act, and it will effectuate the purposes of the Act to assert juris-diction herein.2.The Petitioners are labor organizations claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The following employees, as stipulated by the parties, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All production and maintenance employees including truckdriversand helpers and clean-up employees employed at the Employer'splant located at 435 Indian River Road, Norfolk, Virginia, excludingoffice clerical employees, professional employees, guards, and super-visors as defined in the Act.i The Employer'srequestfor oralargumentisdenied, as the record and exceptionsadequatelypresent theissues andthe positions of the parties WAUSAU STEEL CORPORATION6355.The Board has considered the entire record in this case, includ-ing the Hearing Officer's report and the Employer's exceptionsthereto and finds that the Employer's exceptions raise no substantialor material issues of fact or law warranting reversal of the HearingOfficer's findings and recommendation.2Accordingly, we shall overrule the challange and direct that theRegional Director open and count the challenged ballot of ElmerChesson, Jr., and prepare and serve on the parties a revised tally ofballots and the appropriate certificate.[The Board directed that the Regional Director for Region 5 shall,within 10 days from the date of this Direction, open and count theballot of Elmer Chesson, Jr., and serve on the parties a revised tallyof ballots and an appropriate certificate.]8We adopt the Hearing Officer's finding that Elmer Chesson, Jr , was temporaiily laidoftwith a reasonable expectation of recall in the foreseeable future as of the eligibilitydate and the date of the election, and his recommendation that the challenge to his ballottherefore be overruled. Although we do not adopt the Hearing Officer's statement of opinionthat"such recall would halve occurred within the foreseeable future were it not for thefact that the challenge to his ballot became determinative of the election results,' thisdoes not affect the Hearing Officer's ultimate findings and recommendation nor our adoptionthereof.No unfair labor practice charges have been filed.Wausau Steel CorporationandShopmen's Local Union #811, In-ternational Association of Bridge, Structural and OrnamentalIronWorkers(AFL-CIO).Cases 30-RC-858 and 30-CA-314.August 19, 1966DECISION AND ORDEROn May 18, 1966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filed a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.160 NLRB No. 47.